           Case 2:21-cv-00437-RFB-EJY Document 14 Filed 03/29/21 Page 1 of 3



 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada
   Nevada Bar Number 14853
 3
   SKYLER H. PEARSON
 4 Assistant United States Attorney
   501 Las Vegas Blvd. So., Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 skyler.pearson@usdoj.gov

 7 Attorneys for the United States

 8
                               UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF NEVADA
10
     Julia Aguirre Rodriguez,                         Case No. 2:21-cv-00437-RFB-EJY
11
                    Petitioner,
12                                                    Stipulation and Order to Extend
           v.                                         Deadlines (First Request)
13
     Merrick Garland, Attorney General, et al.,
14
                    Respondents.
15

16          Pursuant to Local Rules IA 6-1 and 26-4, Petitioner Juila Aguirre Rodriguez, and

17 Respondents Merrick Garland, et al., through counsel, submit the following Stipulation to

18 Extend Deadlines. This is the first request for an extension of case deadlines. The parties

19 enter this stipulation because:

20          1.     On March 16, 2021, Petitioner filed her Petition for Writ of Habeas Corpus

21 (ECF No. 1) and Motion for Temporary Restraining Order (ECF No. 4).

22          2.     On March 18, 2021, the Court granted Petitioner’s Motion for Temporary

23 Restraining Order (ECF No. 11). The Court’s order provided that “[t]he Department of

24 Homeland Security and the Department of Immigration and Customs Enforcement are

25 hereby ORDERED not to enforce the BIA’s January 19, 2021 Order.” (ECF No. 11 at 6).

26 The Court’s order further provided that the BIA’s order should be suspended and held in

27 abeyance during the pendency of the case. (ECF No. 11 at 7). The Court scheduled a

28 hearing on the Motion for Temporary Restraining Order for April 1, 2021 at 11:00 a.m.
            Case 2:21-cv-00437-RFB-EJY Document 14 Filed 03/29/21 Page 2 of 3




 1   Finally, the Court ordered Respondents to file a response to the Motion for Temporary
 2   Restraining Order by March 25, 2021 and for Petitioner to file a reply by March 30, 2021
 3   (ECF No. 11 at 7).
 4          3.      The requested extension will provide Respondents with additional time to
 5   respond to the Motion for Temporary Restraining Order and aid in avoiding scheduling
 6   conflicts of Petitioner’s counsel.
 7          4.      Accordingly, the parties request that Respondents’ response be filed by April
 8   22, 2021, Petitioner’s reply be filed by April 29, 2021, and the Court hold a hearing on the
 9   motion on April 30, 2021 at 10:00 AM by video conference before Judge Richard F.
10   Bouleware, II. .
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
            Case 2:21-cv-00437-RFB-EJY Document 14 Filed 03/29/21 Page 3 of 3




 1          5.       The Court’s order granting Petitioner’s Temporary Restraining Order will
 2   remain in effect during this period of extended deadlines.
 3          Respectfully submitted this 24th day of March 2021.
 4
      VALDEZ LAW FIRM, APC.                            CHRISTOPHER CHIOU
 5    Patrick Valdez (NV Bar No. 11005)                Acting United States Attorney
      10305 Hawthorne Blvd.
 6    Inglewood, CA 90304-1509
      Patrick@Valdez-law.com                           /s/ Skyler Pearson
 7                                                     SKYLER H. PEARSON
      ANDRES ORTIZ LAW                                 Assistant United States Attorney
 8    Andres Ortiz (CSBN 279239)*
      320 Pine Ave, Suite 608                          Attorneys for the United States
 9    Long Beach, CA 90802
      Andres.Ortiz@andresortizlaw.com
10    *Pro Hac Vice Application Pending
11
      /s/ Andres Ortiz__________
12    ANDRES ORTIZ
      320 Pine Ave., Suite 608
13    Long Beach, CA 90802
      Andres.Ortiz@andresortizlaw.com
14
      Attorneys for Petitioner
15

16

17
                                                IT IS SO ORDERED
18

19                                              __________________________________________
20                                              RICHARD F. BOULWARE, II
                                                UNITED STATES DISTRICT JUDGE
21

22                                              DATED:__________________________________
                                                       March 29, 2021
23

24

25

26

27

28
                                                   3
